DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both “a ridge or apex” in Fig 1 and “a groove” in Fig 3A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 uses the term “serrations” where the specification uses the term “ridge”.

Claim Interpretation
Regarding claim 1, the “serrations” are not labeled in the applicant’s drawings. 
Element #210 in the applicant’s specification and drawings are referred to as “ridges”. 
The applicant’s specification states: The series of ridges are configured to prevent vegetation from sliding off the crossbar 200 and provide organization of the vegetation on the series of ridges 210 [0030]. According to thefreedictionary.com, serration is defined as a series or set of teeth or notches. https://www.thefreedictionary.com/serration. Therefore, the examiner interprets the “serrations” to be series of teeth (i.e. the ridges #210).


Claim Objections
Claim 1 is objected to because of the following informalities: for better claim construction and consistency throughout the claims the examiner suggests the following amendment:
Claim 1: -- A vegetation hanger, comprising: 
a hanger portion that includes:
a first aperture defining a handle in the body;
a stem having a first end portion and a second end portion, wherein the stem extends from the first end portion towards the second end portion and defines a second aperture for hanging the vegetation hanger; and
a base fused with the stem; and
a crossbar coupled to the hanger portion, the crossbar having a first edge, a second edge, a first end portion, and a second end portion, wherein the second edge of the crossbar is bent at a substantially 90 degree angle relative to a vertical portion of the crossbar, wherein the crossbar defines a plurality of serrations configured to support vegetation and prevent sliding of the vegetation. -- Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the body" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

For this action only, the examiner interprets claim 1 as follows: 

Claim 1: -- A vegetation hanger, comprising: 
a hanger portion that includes:
a first aperture defining a handle in [[the]] a body of the hanger portion;
a stem having a first end portion and a second end portion, wherein the stem extends from the first end portion towards the second end portion and defines a second aperture for hanging the vegetation hanger; and
a base fused with the stem; and
a crossbar coupled to the hanger portion, the crossbar having a first edge, a second edge, a first end portion, and a second end portion, wherein the second edge of the crossbar is bent at a substantially 90 degree angle relative to a vertical portion of the crossbar, wherein the crossbar defines a plurality of serrations configured to support vegetation and prevent sliding of the vegetation. -- Appropriate correction is required. 

	Claims 5 and 7-11 are rejected as being dependent upon a rejected base claim. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bruening 2,099,596 in view of Duberstein 1,321,997.

Regarding claim 1, as best understood, Bruening discloses a hanger (Fig 4) that is capable of being used as a vegetation hanger to support vegetation, comprising: 
a hanger portion (annotated Fig 4 below) that includes:
a first aperture (annotated Fig 4 below) defining a handle in a body of the hanger portion (annotated Fig 4 below);
a stem (annotated Fig 4 below) having a first end portion (top end) and a second end portion (bottom end), wherein the stem extends from the first end portion (top end) towards the second end portion (bottom end) and defines a second aperture (Fig 4, #19) for hanging the vegetation hanger; and
a base (annotated Fig 4 below) fused with the stem (annotated Fig 4 below); and
a crossbar (annotated Fig 4 below) coupled to the hanger portion (annotated Fig 4 below), the crossbar having a first edge (annotated Fig 4 below), a second edge (annotated Fig 5 below), a first end portion (annotated Fig 4 below), and a second end portion (annotated Fig 4 below), wherein the second edge (annotated Fig 5 below) of the crossbar is bent at a substantially 90 degree angle relative to a vertical portion of the crossbar (as shown in Fig 5) (pg 2, col 1, lines 13-18) (For clarification, the specification of Bruening explains that the embodiment in Fig 4 is substantially the same as the embodiment in Fig 1, the main difference is in Fig 4 the sheet material that is struck out of the slot #11 is bent rearwardly substantially 90 degrees as shown in Fig 5. So the second edge in annotated Fig 5 below is also the bottom edge of the slot #11 (which is not illustrated clearly in Fig 4 but can be seen in Fig 1 (for illustrative purposes only). According to the specification of Bruening the front view of the hanger of the embodiment of Fig 4 should look similar to the picture shown Fig 1. Fig 4 appears to be a rear view of the hanger of the second embodiment rather than the front view of the hanger of the second embodiment). 
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation “base fused with the stem” has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e – base and stem connected as one piece --, does not depend on its method of production, i.e. –fused--. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
	


    PNG
    media_image1.png
    835
    1430
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    616
    1070
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    964
    591
    media_image3.png
    Greyscale

Bruening has been discussed above but does not explicitly teach that the crossbar defines a plurality of serrations configured to support vegetation and prevent sliding of the vegetation.

Duberstein discloses a hanger (Figs 1 & 3) comprising a cross bar (Figs 1 & 3, #10) that defines a plurality of serrations (Figs 1 & 3, #16) configured to or capable of supporting vegetation (such as sage or basil) and prevent sliding of the vegetation.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form serrations (Duberstein, Figs 1 & 3, #16) on upper portions (Bruening, Fig 4, #9) of the crossbar (Bruening, annotated Fig 4 above) of Bruening in order to prevent items hung on the upper portion (Bruening, Fig 4, #9) of the crossbar (Bruening, annotated Fig 4 above) from sliding off the crossbar (Bruening, annotated Fig 4 above) of Bruening (Duberstein, pg 1, col 2, lines 75-86).

Regarding claim 5, modified Bruening discloses the vegetation hanger wherein the first and second end portions (Bruening, annotated Fig 4 above) of the crossbar (Bruening, annotated Fig 4 above) each includes a lip (Bruening, annotated Fig 4 below).


    PNG
    media_image4.png
    637
    954
    media_image4.png
    Greyscale



Regarding claim 8, modified Bruening discloses the vegetation hanger wherein the first aperture (Bruening, annotated Fig 4 above) is dimensioned to receive a hand.

Regarding claim 9, modified Bruening discloses the vegetation hanger wherein the second aperture (Bruening, Fig 4, #19) is configured to engage one of a bar or a wire.

Regarding claim 11, modified Bruening discloses the vegetation hanger wherein the vegetation hanger is formed from one or more materials selected from metal (Bruening, pg 1, col 1, lines 18-20) (Bruening, pg 2, col 1, lines 13-19), plastic, or composite materials.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bruening 2,099,596 and Duberstein 1,321,997 as applied to claims 1, 5, 8, 9, and 11 above, and further in view of Lam 5,520,311.

Regarding claim 7, modified Bruening has been discussed above but does not explicitly teach wherein the crossbar and the hanger portion are coupled via at least one fastener.

Lam discloses a hanger (Fig 5) comprising a crossbar (Fig 5, #86) and a hanger portion (Fig 5, #80) that are coupled via at least one fastener (Fig 5, #82 & #84) (col 4, lines 53-61) (For clarification, the at least one fastener (Fig 5, #82 & #84) extends downwardly from a base (annotated Fig 5 below) of the hanger portion (Fig 5, #80) and the at least one fastener (Fig 5, #82 & #84) is received in a socket (Fig 5, #90) formed within the a crossbar (Fig 5, #86)).


    PNG
    media_image5.png
    678
    696
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple a bottom portion of the base (Bruening, annotated Fig 4 above) of modified Bruening  to an upper portion of the crossbar (Bruening, annotated Fig 4 above) of modified Bruening via at least one fastener (Lam, Fig 5, #82 & #84) in order to enable the hanger portion (Bruening, annotated Fig 4 above) of modified Bruening  to be disassembled from the crossbar (Bruening, annotated Fig 4 above) of modified Bruening to conserve shipping or storage space (Lam, col 1, lines 16-21). Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bruening 2,099,596 and Duberstein 1,321,997 as applied to claims 1, 5, 8, 9, and 11 above, and further in view of Bliss D264,912.

Regarding claim 10, modified Bruening has been discussed above but does not explicitly teach wherein the second aperture includes a V-shaped notch.

Bliss discloses a hanger comprising a second aperture (annotated Fig 2 below) that includes a V-shaped notch (annotated Fig 2 below).


    PNG
    media_image6.png
    595
    941
    media_image6.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify the second aperture (Bruening, annotated Fig 4 above) of modified Bruening to define a V-shaped notch (Bliss, annotated Fig 2 above) in order to make the hanger of modified Bruening more aesthetically appealing. Further, the substitution of one known aperture shape for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed on 03/29/2021 with respect to all claims have been considered but are moot in view of the new ground(s) of rejection.

In the applicant’s Transmittal Letter filed on 03/29/21, the applicant stated that the RCE was filed by mistake and requests that the examiner treat the papers under AF 2.0 because according to the applicant “an RCE request would have the unwanted effect of terminating the Track One prioritized examination status of the application”.  This request is not within the jurisdiction of the Examiner. From MPEP 607.02, “All questions pertaining to the return of fees are referred to the Refunds Section of the Receipts Division of the Office of Finance.”  The examiner expresses no opinion as to whether or not fees are returnable in particular cases.  Since an RCE has been filed and complies with 37 CFR 1.114, the application has been processed and is up for examination, therefore the papers have been treated as such. The examiner prioritized examining the application since the applicant was concerned about the Track One status being lost.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/            Examiner, Art Unit 3631